IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: ESTATE OF PENELOPE ANN             : No. 30 WAL 2019
PREBISH PAULA J. OPALKA AND               :
JAMES W. OPALKA, EXECUTORS OF             :
THE ESTATE OF PENELOPE ANN                : Petition for Allowance of Appeal from
PREBISH A/K/A PENNY A. PREBISH            : the Order of the Superior Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
MONICA D. PREBISH, ADMINISTRATOR          :
OF THE ESTATE OF DONALD F.                :
PREBISH A/K/A DONALD FRANCIS              :
PREBISH, DECEASED, MONICA D.              :
PREBISH, INDIVIDUALLY, MICHELLE D.        :
PREBISH AND MARK D. PREBISH               :
                                          :
                                          :
PETITION OF: MONICA D. PREBISH            :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of July, 2019, the Petition for Allowance of Appeal is

DENIED.